Citation Nr: 0300227	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon



THE ISSUE

Whether the veteran's debt due to overpayment of pension 
benefits was properly created.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
July 1972 to January 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 decision by the Portland, Oregon, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
reduced the veteran's VA pension payments to recover a 
debt due to overpayment.  The veteran has challenged the 
validity of the creation of the debt.


FINDINGS OF FACT

1.  The pension overpayment at issue resulted from the 
veteran's simultaneous receipt of VA improved pension 
benefits and undeclared Social Security benefits.

2.  The veteran was repeatedly notified of his duty to 
inform VA of any changes in his income, including due to 
receipt of Social Security benefits, but failed to do so.


CONCLUSION OF LAW

The veteran's overpayment debt was properly created.  
38 U.S.C.A. §§ 1503, 1521, 5112 (West 1991 & Supp. 2002)  
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA.
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
veteran was notified of the applicable laws and 
regulations.  The April 2001 decision by the RO and the 
statement of the case have informed him of the basis for 
the determination.  The November 2001 statement of the 
case informed the veteran of the relative responsibilities 
in obtaining evidence.  Further, in relation to a separate 
claim, the veteran was informed specifically of the VA 
duty to assist and the relative responsibilities in June 
2002 correspondence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

In March 5, 1999, correspondence, the veteran was informed 
that his claim for a VA nonservice-connected pension was 
approved.  The letter included a summary of the income 
considered in calculating his award.  The veteran had no 
income from February 1, 1999.  This notice specifically 
referenced Social Security as a possible source of income, 
and told the veteran to report changes to his income 
"right away."

In March 8, 1999, correspondence, the RO detailed the 
process by which the award was calculated.  The veteran 
was informed that Social Security was considered a 
"countable" source of income, and further notified him 
that he "must also report any changes in the income 
shown...."  He was cautioned that a failure to report income 
changes could create an overpayment.

In October 2000, VA received information that the veteran 
was receiving income from Social Security.  In November 
2000 telephone contact, VA confirmed that the veteran was 
receiving Social Security disability payments, including 
payment of retroactive benefits, since October 1998.  The 
veteran was informed of the proposed reduction in his VA 
pension and the overpayment in January 2001 
correspondence.  The reduction became effective in April 
2001, and the veteran was informed that an overpayment had 
been created and would be calculated.

It is not in dispute that the veteran received Social 
Security benefits.  Instead, he argues that he was not 
told he could not receive both VA and Social Security 
benefits, and hence the debt was not validly created.
A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The law and 
regulations governing computation of income for improved 
pension purposes provide that payments from any kind from 
any source shall be counte` as income during the 12-month 
annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  The exclusions do not include Social Security 
benefits.  38 C.F.R. § 3.272. 

The evidence shows, and the veteran admits, that from 
October 1998, he received income from Social Security 
disability payments which he did not report.  Although he 
asserts that he was unaware that Social Security benefits 
were countable in computing his annual income, the record 
shows that he specifically was notified on two occasions 
in March 1999 that Social Security income was countable in 
calculating the amount of his VA pension, and that he had 
a duty to immediately report any income from that source 
to VA.  He failed to do so.  Because he received VA 
pension benefits in an amount which did not take the 
undisputed Social Security income into consideration, and 
because he was more than adequately informed of the need 
to report such income, the overpayment debt was properly 
created.


ORDER

The appeal challenging the validity of the creation of the 
veteran's pension overpayment debt is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

